Case 1:19-cv-00393-JDL Document 45 Filed 07/20/20 Page 1 of 2           PageID #: 191



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


RONALD HANSON,                                )
                                              )
      Plaintiff,                              )
                                              )
                   v.                         ) 1:19-cv-00393-JDL
                                              )
CORRECTIONAL HEALTH                           )
PARTNERS, LLC, et al.,                        )
                                              )
      Defendants.                             )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      Ronald Hanson brings this action for alleged violations of his rights under state

and federal law arising out of medical treatment allegedly administered to him at the

Kennebec County Correctional Facility on October 2, 2015. Defendants Correctional

Health Partners, LLC, Jeff Archambeau, Dr. Jennifer Mix, Dee Butler, and Dr.

Teresa Mayer (collectively, the “CHP Defendants”) move to dismiss the vicarious

liability claims asserted in Counts One through Four of Hanson’s complaint and to

dismiss Counts Five through Ten entirely (ECF No. 8). Defendant Kimberly Vigue

separately moves to dismiss Counts Five through Ten of the complaint (ECF No. 9).

      United States Magistrate Judge John C. Nivison filed his Recommended

Decision on the motions to dismiss with the Court on February 28, 2020 (ECF No.

30), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b). The

time within which to file objections has expired, and no objections have been filed.
Case 1:19-cv-00393-JDL Document 45 Filed 07/20/20 Page 2 of 2         PageID #: 192



The Magistrate Judge provided notice that a party’s failure to object would waive the

right to de novo review and appeal.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 30) of

the Magistrate Judge is hereby ACCEPTED.          The CHP Defendants’ motion to

dismiss (ECF No. 8) is GRANTED IN PART, as to the vicarious liability claims

contained in Counts One through Four of the complaint, and DENIED IN PART as

moot, as to Counts Five through Ten of the complaint. Additionally, Defendant

Vigue’s motion to dismiss (ECF No. 9) is DENIED as moot.



      SO ORDERED.

      Dated this 20th day of July, 2020.


                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE
